[Cite as State v. Jackson, 2015-Ohio-5160.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     SANDUSKY COUNTY


State of Ohio                                     Court of Appeals No. S-14-050

        Appellee                                  Trial Court No. TRC 1401392 A

v.

James J. Starks Jackson                           DECISION AND JUDGMENT

        Appellant                                 Decided: December 11, 2015

                                              *****

        Loretta Riddle, for appellant.

                                              *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant James Starks Jackson appeals the November 25, 2014 judgment of

the Fremont Municipal Court which, following the denial of his motion to suppress and

subsequent no contest plea, sentenced him for an OVI violation under R.C.

4511.19(A)(1)(A). Because we find that the court did not err, we affirm.

        {¶ 2} On May 14, 2014, appellant was charged with OVI with two prior

convictions in the preceding six years. The charge stemmed from a traffic stop in
Fremont, Sandusky County, Ohio, where a trooper observed appellant violating a traffic

ordinance and effectuated a traffic stop. The charge was amended to reflect that

appellant had three prior violations in the past six years.

       {¶ 3} On September 9, 2014, appellant filed a motion to suppress all evidence

related to the traffic stop. Appellant argued that the stop was invalid because he did not

violate the Ohio Revised Code section he was charged with; thus, the trooper lacked a

reasonable suspicion of a traffic violation to justify the stop.

       {¶ 4} The suppression hearing was held on September 30, 2014. The Ohio State

Patrol trooper acknowledged that he incorrectly charged appellant with a violation of

R.C. 4511.25, left of center, when in fact he violated R.C. 4511.33, marked lanes

violation. The trooper testified that he observed appellant cross the white dashed lines

separating the two westbound lanes on multiple occasions without using signal indicators.

The trooper’s dashboard video clearly depicts the violations.

       {¶ 5} On October 31, 2014, the trial court denied appellant’s motion, finding that

the trooper, though he incorrectly cited appellant, had reasonable suspicion that appellant

violated R.C. 4511.33. The court then concluded that the stop was constitutionally valid.

Thereafter, appellant entered a no contest plea, was sentenced and this appeal followed.

       {¶ 6} Appellant now raises the following assignment of error:

              The trial court erred when it denied appellant’s motion to suppress

       the evidence when it found that the trooper had reasonable suspicion to stop

       the appellant’s vehicle.




2.
       {¶ 7} In his sole assignment of error, appellant argues that his motion to suppress

should have been granted where the trooper did not have a reasonable belief that

appellant violated the statute for which he was issued a citation; thus, the stop was

invalid. When reviewing a trial court’s ruling on a motion to suppress, an appellate court

must accept the trial court’s findings of fact if they are supported by competent, credible

evidence. State v. Guysinger, 86 Ohio App. 3d 592, 594, 621 N.E.2d 726 (4th Dist.1993).

An appellate court must independently determine, without deferring to a trial court’s

conclusions, whether, as a matter of law, the facts meet the applicable standard. State v.

Klein, 73 Ohio App. 3d 486, 488, 597 N.E.2d 1141 (4th Dist.1991).

       {¶ 8} An investigative stop of a motorist does not violate the Fourth Amendment

if the officer has a reasonable suspicion based upon “‘specific and articulable facts’” that

the individual is engaged in criminal activity. Maumee v. Weisner, 87 Ohio St. 3d 295,

299, 720 N.E.2d 507 (1999), quoting Terry v. Ohio, 392 U.S. 1, 21, 88 S. Ct. 1868, 20
L. Ed. 2d 889 (1968). Reasonable suspicion constitutes something less than probable

cause. State v. Carlson, 102 Ohio App. 3d 585, 590, 657 N.E.2d 591 (9th Dist.1995).

The propriety of an investigative stop must be viewed in light of the totality of the

circumstances. State v. Bobo, 37 Ohio St. 3d 177, 524 N.E.2d 489 (1988), paragraph two

of the syllabus.

       {¶ 9} Reviewing the transcript of the suppression hearing and the video recording,

we find that appellant’s actions violated R.C. 4511.33, which requires that a vehicle be

operated within its lane of travel. Although the trooper cited the incorrect Ohio Revised




3.
Code section, this does not negate his observation of a traffic violation. See State v.

Nemunaitis, 9th Dist. Summit No. 25794, 2011-Ohio-5004; State v. Carleton, 11th Dist.

Geauga App. No. 97-G-2112, 1998 WL 964286 (Dec. 18, 1998). Accordingly,

appellant’s assignment of error is not well-taken.

       {¶ 10} On consideration whereof, we find that appellant was not prejudiced from

having a fair proceeding and the judgment of the Fremont Municipal Court is affirmed.

Pursuant to App.R. 24, appellant is ordered to pay the costs of this appeal.


                                                                         Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Thomas J. Osowik, J.
                                                _______________________________
Stephen A. Yarbrough, P.J.                                  JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




4.